Smith, C. J.,
delivered the opinion of the court.
The Crescent Cotton'Oil Company is a corporation ereated under the laiws of the state of Tennessee and domiciled in the city of Memphis, where it is engaged in the manufacture of cotton seed oil and meal, and owns and operates public cotton gins at Ruleville and other places in the state of Mississippi. Chapter 162, Laws 1914 (Hemingway’s Code, section 4750 et seq.), provides that a corporation engaged in the manufacture of cotton seed products shall not own, lease or operate a cotton gin in this state except “in the city or town of the location of its cotton oil plant, ’ ’ and that a corporation which shall own, lease, or operate a cotton gin in violation of the statute shall be subject to a penalty of not less than one hundred dollars, nor more than five thousand dollars, and in addition thereto “shall forfeit its charter if a domestic corporation, and its right to do business in this state if a foreign corporation.” The statute further provides that “a concern prohibited by this act from owning or operating gins is at liberty to dispose of said gins for cash or credit within a reasonable time after the passage of this act and to operate such gins until sold within such time.”
This proceeding was instituted by appellant for the purpose of recovering from appellee the penalty prescribed for the violation of the statute, and of revoking its right to do business in this,state.
*411The only question presented to us by the record is the validity vel non of the statute, the decision of which will turn upon the right of the state to expel a foreign corporation which it has permitted to enter the state and which is doing business therein pursuant to( such permission, and to withdraw from a domestic corporation the right to engage in a business authorized by' its charter. A state not only has the right to prohibit a corporation from entering it for the purpose of transacting business, but also to expel such a corporation from the state after it has entered and commenced doing business therein, provided only that such corporation is not thereby deprived of a right guaranteed to it by the federal Constitution. 6 Enc. U. S. Reps. 310; National Council U. A. M. v. State Council, 203 U. S. 151, 27 Sup. Ct. 46, 51 L. Ed. 132; Railroad Co. v. State, 107 Miss. 597, 65 So. 881. The state also has the right, under section 178 of the state Constitution and within the limitations of section 14 thereof, to withdraw from a domestic corporation powers granted to it when chartered, provided, also, that such a corporation is not thereby deprived of a right 'guaranteed to it by the federal Constitution.
That the state has the right, within the limitations pointed out, to expel a foreign corporation and to withdraw from a domestic corporation power granted it is not questioned by counsel for appellee; their contention being that the statute deprives corporations of the equal protection of the laws guaranteed to them by the federal Constitution, and of their property without due process of law in violation of both the s'tate and federal Constitutions. There can be no merit in either of these two contentions, for the reason: First, that the state has the right to expel a foreign and to amend the charter of a domestic corporation by a special statute aimed only at the particular corporation (National Council U. A. M. v. State Council, 203 U. S. 163, 27 Sup. Ct. 46, 51 L. Ed. 138), while here ail corporations of the class to which appellee belongs are treat*412ed alike; and, second, corporations engaged in operating cotton gins when the statute was enacted are permitted to continue so to do until they have had a reasonable time within which to dispose of them. That they may be subjected to inconvenience and hardships is'not here material ; such not being the criterion by which to test the constitutionality of a statute. State v. Railroad Co., 97 Miss. 35, 53 So. 454, Ann. Cas. 1912C, 1150; United States v. Delaware Railroad Co., 213 U. S. 366, 29 Sup. Ct. 527, 53 L. Ed. 836; Delaware, etc., R. Co. v. United States, 231 U. S. 363, 34 Sup. Ct. 65, 58 L. Ed. 269.
It follows from the. foregoing view that the relief prayed for by appellant should have been granted.

Reversed and remanded.